Citation Nr: 1200309	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than February 21, 2008, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for fracture of the second and third metatarsal bones of the right foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from July 1961 to June 1964.  He also had service in a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the May 2008 decision, the RO granted service connection for bilateral hearing loss effective from February 21, 2008.  In the August 2010 rating decision, the RO denied the Veteran's claim for a rating higher than 10 percent for his service-connected fracture of the second and third metatarsal bones of the right foot.


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection for bilateral hearing loss that was received by VA on February 21, 2008.

2.  The Veteran's service-connected disability is manifested by pain on dorsiflexion and tenderness of the right foot, as well as limitation of standing and walking to 15 to 30 minutes before pain flare-ups occur; these symptoms equate to no worse than moderate impairment.


CONCLUSIONS OF LAW

1.  An effective date earlier than February 21, 2008, for the grant of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).

2.  The criteria for a rating higher than 10 percent for the Veteran's fracture of the second and third metatarsal bones of the right foot have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

Through March 2008 and August 2010 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the March 2008 and August 2010 letters.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2008 and August 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2008 and August 2010 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the March 2008 and August 2010 notice letters.  

Regarding the Veteran's claim for an effective date earlier than February 21, 2008, for the award of service connection for bilateral hearing loss, the Board notes that VCAA notice is not required with respect to every issue raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, he is provided with VCAA notice as to that claim, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of Section 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.

Here, the Veteran's claim for an effective date earlier than February 21, 2008, for the award of service connection for bilateral hearing loss falls squarely within the pattern above.  Thus, no additional VCAA notice was required with respect to this issue.  See Dingess/Hartman, supra.  Here, the Veteran was provided a VCAA notice letter in March 2008 regarding his claim for service connection for bilateral hearing loss.  Thereafter, the Veteran was notified in May 2008 that his claim for service connection for bilateral hearing loss had been granted effective February 21, 2008, the date VA received the Veteran's claim.  The notice included a copy of the RO's May 2008 rating decision.  In September 2008, following the Veteran's notice of disagreement with the May 2008 rating decision, the RO issued the Veteran a statement of the case (SOC) specifically addressing his claim for an effective date earlier than February 21, 2008, for the award of service connection for bilateral hearing loss.  The SOC notified the Veteran concerning the assignment of rating criteria and effective dates and informed him of the reasons behind the RO's denial of his claim for an earlier effective date for the grant of service connection for bilateral hearing loss.  In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the criteria for assignment of effective dates.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

Otherwise, nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's post-service treatment records from private and VA treatment providers have been associated with the file.  In addition, the Veteran was provided VA medical examination in August 2010; report of that examination has been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflects that the examiner conducted a full physical examination of the Veteran, which included information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he and his representative have provided written argument in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II. Analysis

A.  Earlier Effective Date

By a May 2008 rating decision, the Veteran was granted service connection for bilateral hearing loss as a disability that was directly related to service.  An effective date of February 21, 2008, was assigned for the award of service connection.  The Veteran contends that the service connection award should have an earlier date.  In his May 2008 notice of disagreement with the assignment of the February 21, 2008, effective date, the Veteran stated that he believes he should be compensated for the many years he lived with hearing loss prior to filing his initial claim for service connection.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (holding that VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2011).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).

A review of the claims file reveals that the Veteran did not file an application for VA compensation and benefits at any time prior to discharge from active military service, or within one year of his June 1964 separation from service.  Similarly, the Veteran does not contend that he filed such a claim within a year of separation from service.  Consequently, the effective date for the award of service connection for bilateral hearing loss shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed a claim of service connection for bilateral hearing loss that was received by the RO on February 21, 2008.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  There is no document of record that was received by the RO earlier than February 21, 2008, that could be construed as a claim of service connection for hearing loss.  The Board notes that the Veteran filed a claim of service connection for a right foot disability in March 2006.  However, no mention of a hearing loss disability was made at the time of that claim, nor at any point during its adjudication.  Thus, because the record contains no evidence manifesting an intent on the part of the Veteran to file a claim for service connection for hearing loss before February 21, 2008, the Veteran was therefore afforded the earliest possible effective date, and there is no legal basis to establish an earlier date.  See 38 C.F.R. § 3.400(b)(2)(ii).

The Board notes that records from the Veteran's post-service employment dated as early as 1964-less than one year following his separation from active duty-reflect findings suggestive of bilateral hearing loss.  However, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See Brannon, supra.  Thus, although symptoms of a hearing loss disability may have been present in service, and a diagnosis of hearing loss was made before February 21, 2008, those treatment records cannot serve as a basis for award of an earlier effective date.  The regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2011).  However, the section only applies to claims for an increase and claims to reopen.  The Veteran's present claim was not one of these types of claims.  See 38 C.F.R. § 3.160 (2011).  Therefore, although the Veteran contends that the effective date should be earlier than February 21, 2008, for his award of service connection, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, and there was no claim of service connection for hearing loss that was received earlier than February 21, 2008.  Consequently, the assignment of an effective date earlier than February 21, 2008, for the award of service connection for bilateral hearing loss is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this effective date claim.  Although the Veteran contends that the effective date for the grant of service connection for bilateral hearing loss should be earlier than February 21, 2008, the record presents no evidentiary basis for the assignment of an earlier effective date.  As noted above, the effective date for a claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Here, the Board finds that the date the claim was received by VA-February 21, 2008-controls.  As such, the claim for an earlier effective date is denied.

B.  Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran's service-connected fracture of the second and third metatarsal bones of the right foot has been evaluated as 10 percent disabling under Diagnostic Code 5284, for foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  Diagnostic Code 5284 allows for a 10 percent evaluation for "moderate" disability due to foot injury.  A 20 percent rating is assignable for "moderately severe" disability, and a 30 percent rating is warranted for "severe" disability.

Relevant medical evidence consists of the report of a VA examination provided in August 2010.  Report of that VA examination reflects that the Veteran complained of constant pain in his right foot that was aggravated by walking and putting pressure on the ball of the foot.  He reported that pain medications helped somewhat.  The Veteran stated that the pain in his right foot worsened after 15 to 30 minutes of standing or walking and limited him to walking about one-quarter of a mile.  He complained of pain, stiffness, and lack of endurance but denied experiencing any swelling, heat, redness, or weakness.  He was noted to use a cane for ambulation and to walk with an antalgic gait.  On physical examination, the Veteran was found to have pain on dorsiflexion and tenderness in the right foot, but he was not found to have any toe or foot deformity, abnormal motion, or muscle atrophy.  No fatigability or weakness was noted on examination.  The Veteran was further found to have no swelling, abnormal weight bearing, instability, or weakness in the foot.  Radiological examination revealed no degenerative changes or other abnormalities in the Veteran's right foot.  The examiner diagnosed the Veteran with remote fracture of the second and third metatarsals with residual pain.

Upon review of the treatment records, the examination reports, and the noted findings, the Board does not find that the criteria for a rating higher than 10 percent for service-connected fracture of the second and third metatarsal bones of the right foot have been met.  Disability such as that described in the record does not amount to disability that warrants a characterization of "moderately severe," as that term is used in Diagnostic Code 5284.  The term "moderately severe" is not specifically defined by the regulation, but a review of other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  To name a few examples, a 20 percent rating (which is the rating assignable under Diagnostic Code 5284 for "moderately severe" foot injury) may also be assigned in cases where all toes of a foot tend to dorsiflexion, with limitation of dorsiflexion, shortened plantar fascia, and marked tenderness under the metatarsal heads, see 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2011); where there is severe flatfoot, with objective evidence of marked deformity, pain, swelling, and callosities; or where the one or two toes have been amputated with removal of the metatarsal head, see 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2011). 

In this case, the Board finds that the Veteran's disability, which has been shown to cause pain, does not rise to a 20 percent level.  In other words, it is not the sort of disability contemplated by the rating criteria for a rating higher than 10 percent under Diagnostic Code 5284.  The 10 percent rating that has already been assigned contemplates the Veteran's primary complaints of constant pain in the foot that is aggravated by prolonged walking or standing.  The symptoms include pain on manipulation and use of medication to relieve the pain.  No more than moderate symptoms are evident, and the Veteran has not displayed any other manifestations of his right foot disability such as weak foot, metatarsalgia, hallux valgus, hammer toe, or claw foot.  Additionally, the Veteran does not use custom orthopedic shoes or appliances.  Without sufficient evidence of this type of symptomatology, or more than moderate impairment in general, a rating in excess of 10 percent is not warranted for the Veteran's service-connected foot disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  In short, as noted above, the symptoms described by the examiners do not equate to the sort of disabilities contemplated by "moderately severe" impairment.  Therefore, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 10 percent for the Veteran's service-connected fracture of the second and third metatarsal bones of the right foot.

The Board has also considered, but does not find, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011) relating to functional losses caused by pain with use allow for a higher rating.  See DeLuca v. Brown, 8 Vet. App. 205 (1995).  It is well settled that only disabilities ratable on the basis of limitation of a joint or joints, such as arthritis, qualify for the §§ 4.40 and 4.45 analysis.  See Johnson v. Brown, 9 Vet. App. 7 (1996); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); VAOPGCPREC 9-98 (1998), published at 63 Fed. Reg. 56703-4 (Oct. 22, 1998).  However, the diagnostic codes pertaining to disorders of the feet (Diagnostic Codes 5276 through 5284) contain no criteria for assigning ratings premised solely upon limitation of motion.  Diagnostic Code 5284 may require analysis of limitation of motion, but the applicability of §§ 4.40 and 4.45 depends upon the manifestations compensated by this Diagnostic Code section.  VAOPGCPREC 9-98.  In the Veteran's case, there has been no indication that his fracture residuals are manifested by limitation of motion.  As noted above, only pain and tenderness have been attributed to the disability.  Further, there has been no finding or diagnosis of arthritis in the Veteran's right foot and no indication that limitation of motion of any joint is a manifestation of the ratable service-connected fracture.  Consequently, the Board finds that a DeLuca-type analysis is not warranted.

In sum, the Board finds that the symptoms of the Veteran's service-connected fracture of the second and third metatarsal bones of the right foot are contemplated by the 10 percent rating currently in effect.  In this regard, the Board acknowledges that the Veteran has complained of constant pain in his right foot, which increases with activity and could cause flare-ups on extended standing or walking.  However, objective evidence indicated that no fatigability of the foot or weakness was shown at his August 2010 VA examination.  Further, although the Veteran's gait was found to be antalgic at the examination and he was noted to walk with a cane, no evidence of abnormal weight bearing on the right foot was noted on examination.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds that any such pain is contemplated in the 10 percent rating currently assigned.  Therefore, the Board does not find that a rating higher than 10 percent is warranted under the rating criteria.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher rating for his service-connected fracture of the second and third metatarsal bones of the right foot.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected fracture of the second and third metatarsal bones of the right foot otherwise has rendered impractical the application of the regular schedular standards.  At his August 2010 VA examination, the Veteran specifically stated that he was retired due to complaints with both his right foot and his hearing loss.  The Veteran has not identified any symptom not reflected in the schedule.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the increased rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected fracture of the second and third metatarsal bones of the right foot warrants a rating of no more than 10 percent.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).  This is so for the entirety of the claim period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than February 21, 2008, for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an increased rating for fracture of the second and third metatarsal bones of the right foot, currently evaluated as 10 percent disabling, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


